Citation Nr: 0117324	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder as secondary to service-connected left knee 
postoperative meniscectomy, with arthritis and 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION


The veteran had active military service from May 1943 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
denied a reopened claim of secondary service connection for 
right knee degenerative joint disease, finding that while new 
and material evidence had been submitted, the preponderance 
of the evidence remained against the claim.  


FINDINGS OF FACT

1.  A September 1991 RO rating decision found that no new and 
material evidence has been submitted to reopen a claim of 
service connection for a right knee disorder, secondary to 
left knee disability; the veteran was issued notice of the 
denial in September and October 1991, and he did not appeal.  

2.  Evidence received since the September 1991 RO decision is 
probative of the issue at hand as to whether a current right 
knee disorder is secondary to service-connected left knee 
disorder, and serves to reopen the claim of secondary service 
connection for a right knee disorder.  

3.  The evidence reasonably supports a finding that the 
veteran's right knee disorder, presently diagnosed as chronic 
right knee pain, with osteoarthritis and chondrocalcinosis, 
with possible medial meniscus tear, is secondary or causally 
related to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
September 1991 RO denial, which meets the requirements to 
reopen the claim of secondary service connection for a right 
knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 
20.1103 (2000).  

2.  The veteran's right knee disorder, presently diagnosed as 
chronic right knee pain with osteoarthritis and 
chondrocalcinosis with possible medial meniscus tear, is 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1131 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the appeal 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
been met.  In the statement of the case (SOC) provided to the 
veteran he was advised of regulatory provisions regarding 
both what constitutes new and material evidence to reopen his 
claim, and service connection; thus, the evidence necessary 
to substantiate his claim.  


New and Material Evidence 

In September 1991, the RO found that no new and material 
evidence had been submitted to reopen the claim of service 
connection for a right knee disorder secondary to the 
veteran's service-connected left knee disorder.  The RO 
issued notice to the veteran in September and October 1991, 
and he did not file an appeal.  Thus, this unappealed 
decision to disallow the claim became final based upon the 
evidence then of record.  The September 1991 denial is final 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  

As noted at the RO in April 2000, if, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 1991).  The Board agrees that 
such evidence has been submitted in this case.  

To reopen this claim--and warrant a de novo review of the 
record--there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
In making this determination, the provisions of section 5108 
require consideration of all of the evidence submitted or 
otherwise obtained since the last final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).

The September 1991 RO denial of the service connection claim 
was based upon a finding of a lack of any competent medical 
evidence linking the veteran's current right knee 
symptomatology to his service or to his service-connected 
left knee disability.   

Since that time, however, the veteran has provided such nexus 
evidence in the April and May 1999 private medical statements 
of Fred R. Nusbickel, M.D., and the VA examination report of 
June 1999 supports this conclusion.  

Dr. Nusbickel indicates that the veteran's right knee 
condition, which includes pain and some degenerative changes, 
is secondary to increased weight the veteran has had to place 
on that side of his body due to the effects of his service-
connected left knee disorder, status post total arthroplasty.  
(An August 1992 VA joints examination did not include the 
right knee, only the left).  

On June 1999 VA joints examination, the veteran reported a 
two-month history of his right knee having "snapped," with 
resulting constant pain over the entire knee, maximal at the 
medial aspect.  The examination revealed a 1 plus knee jerk 
reflex on the right, absent on the left, without sensory 
deficits, and normal muscle strength bilaterally.  The 
veteran's right knee revealed a small subpatellar effusion, 
with tenderness around the patella, which was particularly 
marked over the medial meniscus.  Also found was a small 
Baker's cyst behind the right knee.  Range of motion of the 
right knee was from zero to 80 degrees (compared to left knee 
range of motion from zero to 140 degrees).  Straight-leg 
raising test was positive on the right.  X-ray studies 
revealed moderate degenerative arthritic changes of the right 
knee.  The diagnosis was chronic right knee pain secondary to 
osteoarthritis and chondrocalcinosis, with possible medial 
meniscus tear.  The examiner opined that the veteran's 
claimed dysfunction of the right knee is caused by favoring 
this knee during the years when the left knee was 
incapacitated, and that, in his medical opinion, this may be 
a small contributing factor, although at his age, 
osteoarthritis of both knees would be very common.  

In a statement of the veteran dated in June 2000, the veteran 
refutes the VA examiner's notion that the veteran's right 
knee disorder is more a result of the veteran's advanced age, 
than it is due to his left knee condition, stating that he 
has had his right knee condition for more than 30 years.  

As evidence presently of record contains a current right knee 
diagnosis and a possible relationship to his service-
connected left knee disorder-a nexus which was not 
established when the RO denied his claim in September 1991, 
new and material evidence sufficient to reopen his claim has 
been presented.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the claim of 
service connection for a right knee disorder, secondary to a 
left knee disorder, is reopened.  


Secondary Service Connection

Secondary service connection may be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995). Service connection is in effect for 
left knee postoperative meniscectomy with arthritis and 
chondromalacia.  

In view of the foregoing evidence, the Board is of the 
opinion that secondary service connection for a right knee 
disorder is warranted.  The veteran has presented medical 
information, both private and VA, which shows that his right 
knee disorder is due to his service-connected left knee 
disability.  Such benefit is, consequently, granted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 3.310.  The veteran's claim is 
supported by corroborating medical evidence, and the record 
reflects a diagnosis of a right knee disorder, with 
degenerative joint disease, due to his already service-
connected left knee disability.  The claim on appeal is 
therefore granted.  


ORDER

New and material evidence has been submitted to reopen the 
claim for secondary service connection for a right knee 
disorder.  To this extent, the appeal is granted.

Service connection for a right knee disorder, presently 
diagnosed as chronic right knee pain with osteoarthritis and 
chondrocalcinosis, with possible medial meniscus tear, is 
granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

